EVANS BANCORP, INC.

﻿

AMENDED AND RESTATED 2019 LONG-TERM EQUITY INCENTIVE PLAN



ARTICLE 1 – GENERAL

﻿

Section 1.1    Purpose, Effective Date and Term.  The purpose of this AMENDED
AND RESTATED 2019 LONG TERM EQUITY INCENTIVE PLAN (the “Plan”) is to promote the
long-term financial success of Evans Bancorp, Inc. (the “Company”), and its
Subsidiaries, including Evans Bank, N.A. (the “Bank”), by providing a means to
attract, retain and reward individuals who can and do contribute to such success
and to further align their interests with those of the Company’s
shareholders.  The “Effective Date” of the Plan shall be the date the Plan is
approved by the Company’s shareholders, which is expected to be April 25,
2019.  The Plan shall remain in effect as long as any awards under it are
outstanding; provided, however, that no awards may be granted under the Plan
after the day before the ten-year anniversary of the Effective Date.

Section 1.2    Administration.  The Plan shall be administered by a committee of
the Company’s Board of Directors (the “Committee”), in accordance with Section
6.1.

Section 1.3    Participation.  Each Employee or Director of the Company or any
Subsidiary of the Company who is granted an award in accordance with the terms
of the Plan shall be a “Participant” in the Plan.  Awards under the Plan shall
be limited to Employees and Directors of the Company or any Subsidiary;
provided, however, that an award (other than an award of an incentive stock
option) may be granted to an individual prior to the date on which he or she
first performs services as an Employee or a Director, provided that such award
does not become vested prior to the date such individual commences such
services.

Section 1.4    Definitions.  Capitalized terms in the Plan shall be defined as
set forth in the Plan.

Section 1.5    No More Grants Under Prior Plan.  After the Effective Date, no
more grants will be made under the Evans Bancorp, Inc. 2009 Long-Term Equity
Incentive Plan (the “Prior Plan”).

﻿

﻿

ARTICLE 2 - DEFINED TERMS; CONSTRUCTION



Section 2.1    In addition to the other definitions contained herein, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:



(a)“10% Shareholder” means an individual who, at the time of grant, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company.

﻿

(b)“Award Agreement” means the document (in whatever medium prescribed by the
Committee) which evidences the terms and conditions of an award under the
Plan.  Such document is referred to as an agreement regardless of whether
Participant signature is required.

(c)“Board” means the Board of Directors of the Company.

(d)If the Participant is subject to a written employment agreement (or other
similar written agreement) with the Company or a Subsidiary that provides a
definition of termination for “cause,” then, for purposes of this Plan, the term
“Cause” shall have meaning set forth in such agreement.  In the absence of such
a definition, “Cause” means  personal dishonesty, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willfully engaging in actions that in the reasonable opinion of the
Board will likely cause substantial financial harm or substantial injury to the
business reputation of the Company, material breach of the Company’s or the
Bank’s Code of Conduct, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist
order.  For purposes of this paragraph, no act or failure to act on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interests of the Company. 





--------------------------------------------------------------------------------

 

      (e)                “Change in Control” has the meaning ascribed to it in
Section 5.2. 

(f)                          “Code” means the Internal Revenue Code of 1986, as
amended, and any rules, regulations and guidance promulgated thereunder, as
modified from time to time.

(g)                          “Code Section 409A” means the provisions of Section
409A of the Code and any rules,  regulations and guidance promulgated
thereunder.

      (h)                “Committee” means the Committee acting under Article 6.

(i)  “Director” means a member of the Board of Directors of the Company or a
Subsidiary, and also includes advisory directors and directors emeritus.

(j) “Disinterested Board Member” means a member of the Board who: (a) is not a
current Employee of the Company or a Subsidiary, (b) is not a former employee of
the Company who receives compensation for prior services (other than benefits
under a tax-qualified retirement plan) during the taxable year, (c) has not been
an officer of the Company, (d) does not receive remuneration from the Company or
a Subsidiary, either directly or indirectly, in any capacity other than as a
Director except in an amount for which disclosure would not be required pursuant
to Item 404 of SEC Regulation S-K in accordance with the proxy solicitation
rules of the SEC, as amended or any successor provision thereto and (e) does not
possess an interest in any other transaction, and is not engaged in a business
relationship for which disclosure would be required pursuant to Item 404(a) of
SEC Regulation S-K under the proxy solicitation rules of the SEC, as amended or
any successor provision thereto. The term Disinterested Board Member shall be
interpreted in such manner as shall be necessary to conform to the requirements
of Rule 16b-3 promulgated under the Exchange Act (with respect to the definition
of “Non-Employee Director”) and the corporate governance standards imposed on
compensation committees under the listing requirements imposed by any national
securities exchange on which the Company lists or seeks to list its securities. 

(k) If the Participant is subject to a written employment agreement (or other
similar written agreement) with the Company or a Subsidiary that provides a
definition of “Disability” or “Disabled,” then, for purposes of this Plan, the
terms “Disability” or “Disabled” shall have meaning set forth in such
agreement.  In the absence of such a definition, “Disability” or “Disabled”
means that a Participant:  (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering the
Company’s Employees.  Except to the extent prohibited under Code Section 409A,
if applicable, the Committee shall have discretion to determine if a termination
due to Disability has occurred.

(l) “Employee” means any person employed by the Company or any Subsidiary.
Directors who are also employed by the Company or a Subsidiary shall be
considered Employees under the Plan.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(n) “Excluded Transaction” means a plan of reorganization, merger, consolidation
or similar transaction that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving corporation or any parent thereof) at least 50% of the combined voting
power of the Voting Securities of the entity surviving the plan of
reorganization, merger, consolidation or similar transaction (or the parent of
such surviving entity) immediately after such plan of reorganization, merger,
consolidation or similar transaction.

(o) “Exercise Price” means the price established with respect to an option or
SAR pursuant to Section 3.2. 

(p) “Fair Market Value” means, with respect to a share of Stock on a specified
date:

(i)    the final reported sales price on the date in question (or if there is no
reported sale on such



--------------------------------------------------------------------------------

 

date, on the last preceding date on which any reported sale occurred) as
reported in the principal consolidated reporting system with respect to
securities listed or admitted to trading on the principal United States
securities exchange on which the shares of Stock are listed or admitted to
trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or

(ii)    if the shares of Stock are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a share of Stock on such
date, as of the close of the market in New York City and without regard to
after-hours trading activity, or, if no such quotation is provided, on another
similar system, selected by the Committee, then in use; or

(iii)    if (i) and (ii) are not applicable, the Fair Market Value of a share of
Stock as the Committee may determine in good faith and in accordance with Code
Section 422.  For purposes of the exercise of an option, Fair Market Value on
such date shall be the date a notice of exercise is received by the Company, or
if not a day on which the market is open, the next day that it is open.

(q) Following a Change in Control, a termination of employment by an Employee
who is a Participant shall be deemed a termination of employment for “Good
Reason” as a result of the Participant’s resignation from the employ of the
Company or any Subsidiary upon the occurrence of any of the following events:
(a) the failure of the Company or Subsidiary to appoint or re-appoint or elect
or re-elect the Participant to the position(s) with the Company or Subsidiary
held immediately prior to the Change in Control; (b) a material change in the
functions, duties or responsibilities of the Participant compared to those
functions, duties or responsibilities in effect immediately prior to a Change in
Control; (c) any reduction of the rate of the Participant’s base salary in
effect immediately prior to the Change in Control, (d) any failure (other than
due to reasonable administrative error that is cured promptly upon notice) to
pay any portion of the Participant’s compensation as and when due; (e) any
change in the terms and conditions of any compensation or benefit program in
which the Participant participated immediately prior to the Change in Control
which, either individually or together with other changes, has a material
adverse effect on the aggregate value of his total compensation package; or (f)
a change in the Participant’s principal place of employment, without his
consent, to a place that is both more than twenty-five (25) miles away from the
Participant’s principal residence and more than fifteen (15) miles away from the
location of the Participant’s principal executive office prior to the Change in
Control.

(r) “Immediate Family Member” means with respect to any Participant: (a) any of
the Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law,
brothers-in-law or sisters-in-law, including relationships created by adoption;
(b) any natural person sharing the Participant’s household (other than as a
tenant or employee, directly or indirectly, of the Participant); (c) a trust in
which any combination of the Participant and persons described in section (a)
and (b) above own more than fifty percent (50%) of the beneficial interests; (d)
a foundation in which any combination of the Participant and persons described
in sections (a) and (b) above control management of the assets; or (e) any other
corporation, partnership, limited liability company or other entity in which any
combination of the Participant and persons described in sections (a) and (b)
above control more than fifty percent (50%) of the voting interests.

(s)  “Incumbent Directors” means:

(i)the individuals who, on the date hereof, constitute the Board; and

    (ii)             any new Director whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended: (a) by the vote of at least two-thirds (2/3) of the Whole Board,
with at least two-thirds of the Incumbent Directors then in office voting in
favor of such approval or recommendation; or (b) by a Nominating Committee of
the Board whose members were appointed by the vote of at least two-thirds (2/3)
of the Whole Board, with at least two-thirds of the Incumbent Directors then in
office voting in favor of such appointments.

(t) “Involuntary Termination of Employment” means the Termination of Service by
the Company or Subsidiary other than a termination for Cause, or termination of
employment by a Participant for Good Reason.

(u) “ISO” has the meaning ascribed to it in Section 3.1(a). 



--------------------------------------------------------------------------------

 

(v) “Participant” means any individual who has received, and currently holds, an
outstanding award under the Plan.

(w)  “Retirement” means retirement from employment as an Employee or Service as
a Director on or after the occurrence of any of the following: 

(i)with respect to an Employee, attainment of age 65;

(ii)with respect to a Director, attainment of age 70.

(x)  “SAR” has the meaning ascribed to it in Section 3.1(b).

(y) “SEC” means the Securities and Exchange Commission.

(z) “Securities Act” means the Securities Act of 1933, as amended from time to
time.

(aa) “Service” means service as an Employee, or non-employee Director of the
Company or a Subsidiary, as the case may be, and shall include service as a
director emeritus or advisory director.

(bb) “Stock” means the common stock of the Company, $0.50 par value per share.

(cc) “Subsidiary” means any corporation, affiliate, bank or other entity which
would be a subsidiary corporation with respect to the Company as defined in Code
Section 424(f) and, other than with respect to an ISO, shall also mean any
partnership or joint venture in which the Company and/or other Subsidiary owns
more than fifty percent (50%) of the capital or profits interests.

(dd) “Termination of Service” means the first day occurring on or after a grant
date on which the Participant ceases to be an Employee or Director of the
Company or any Subsidiary, regardless of the reason for such cessation, subject
to the following: 

(i)The Participant’s cessation as an Employee shall not be deemed to occur by
reason of the transfer of the Participant between the Company and a Subsidiary
or between two Subsidiaries.

(ii)The Participant’s cessation as an Employee shall not be deemed to occur by
reason of the Participant’s being on a leave of absence from the Company or a
Subsidiary approved by the Company or Subsidiary otherwise receiving the
Participant’s services.  The employment relationship of a Participant shall be
treated as continuing intact for any period that the Participant is on military
or sick leave or other bona fide leave of absence, provided that such leave does
not exceed 90 days, or if longer, as long as the Employee’s right to
reemployment is guaranteed either by statute or contract.

(iii)If, as a result of a sale or other transaction, the Subsidiary by whom
Participant is employed (or to whom the Participant is providing services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Termination of Service caused by the Participant being discharged by the entity
for whom the Participant is employed or to whom the Participant is providing
services.

(iv)Except to the extent Code Section 409A may be applicable to an Award, and
subject to the foregoing paragraphs of this sub-section “(dd)” the Committee
shall have discretion to determine if a Termination of Service has occurred and
the date on which it occurred.  In the event that any award under the Plan
constitutes Deferred Compensation, the term Termination of Service shall be
interpreted by the Committee in a manner consistent with the definition of
“Separation from Service” as defined under Code Section 409A.

       (v) With respect to a Participant who is a Director, cessation of service
as a Director will not be deemed to have occurred if the Participant continues
as a director emeritus or advisory director.

(ee) “Voting Securities” means any securities which ordinarily possess the power
to vote in the election of directors without the happening of any pre-condition
or contingency.



--------------------------------------------------------------------------------

 

(ff) “Whole Board” means the total number of Directors that the Company would
have if there were no vacancies on the Board at the time the relevant action or
matter is presented to the Board for approval.

Section 2.2    In this Plan, unless otherwise stated or the context otherwise
requires, the following uses apply:

(a)actions permitted under this Plan may be taken at any time and from time to
time in the actor’s reasonable discretion;

(b)references to a statute shall refer to the statute and any successor statute,
and to all regulations promulgated under or implementing the statute or its
successor, as in effect at the relevant time;

(c)in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;

(d)references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;

(e)indications of time of day mean New York time;

(f)“including” means “including, but not limited to”;

(g)all references to sections, schedules and exhibits are to sections, schedules
and exhibits in or to this Plan unless otherwise specified;

(h)all words used in this Plan will be construed to be of such gender or number
as the circumstances and context require;

(i)the captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions;

(j)any reference to a document or set of documents in this Plan, and the rights
and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

(k)all accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

﻿

ARTICLE 3 - AWARDS

Section 3.1  General.  Any award under the Plan may be granted singularly or in
combination with another award (or awards).  Each award under the Plan shall be
subject to the terms and conditions of the Plan and such additional terms,
conditions, limitations and restrictions as the Committee shall provide with
respect to such award and as evidenced in the Award Agreement.  Subject to the
provisions of Section 3.7, an award may be granted as an alternative to or
replacement of an existing award under the Plan or any other plan of the Company
or any Subsidiary or as the form of payment for grants or rights earned or due
under any other compensation plan or arrangement of the Company or its
Subsidiaries, including without limitation the plan of any entity acquired by
the Company or any Subsidiary.  The types of awards that may be granted under
the Plan include:

(a)Stock Options.  A stock option represents the right to purchase shares of
Stock at an Exercise Price established by the Committee.  Any stock option may
be either an incentive stock option (an “ISO”) that is intended to satisfy the
requirements applicable to an “incentive stock option” described in Code Section
422(b), or a non-qualified option that is not intended to be an ISO, provided,
however, that no ISOs may be:  (i) granted after the ten‑year anniversary of the
Effective Date; or (ii) granted to a non-Employee.  Unless otherwise specified
in the Award Agreement or prohibited by statute, an option awarded to an
Employee shall be an ISO.  Any ISO granted under this Plan that does not qualify
as an ISO for any reason (whether at the time of grant or as the result of a
subsequent event) shall be deemed to be a non-



--------------------------------------------------------------------------------

 

qualified option.  In addition, any ISO granted under this Plan may be
unilaterally modified by the Committee to disqualify such option from ISO
treatment such that it shall become a non-qualified option.  Grants of stock
options do not include any dividend equivalent rights.

(b)Stock Appreciation Rights.  A stock appreciation right (an “SAR”) is a right
to receive, in cash, shares of Stock or a combination of both (as shall be
reflected in the Award Agreement), an amount equal to or based upon the excess
of: (i) the Fair Market Value of a share of Stock at the time of exercise; over
(ii) an Exercise Price established by the Committee in accordance with Section
3.2 hereof.  Grants of SARs do not include any dividend equivalent rights.

(c)Restricted Stock Awards.  A Restricted Stock Award is a grant of shares of
Stock, subject to a vesting schedule or the satisfaction of market conditions or
performance measures. 

(d)Restricted Stock Unit Awards.  A Restricted Stock Unit Award is similar to
Restricted Stock Award, except that no shares of Stock are actually awarded to
the Participant on the date of grant, and Restricted Stock Units are “deferred
compensation” that is subject to Code Section 409A.

Section 3.2  Exercise of Stock Options and SARs.  A stock option or SAR shall be
exercisable in accordance with such terms and conditions and during such periods
as may be established by the Committee and set forth in the Award Agreement.  In
no event, however, shall a stock option or SAR be exercised later than ten (10)
years after the date of its grant (or five (5) years with respect to ISOs
granted to an Employee who is a 10% Shareholder).  The “Exercise Price” of each
stock option and SAR shall not be less than 100% of the Fair Market Value of a
share of Stock on the date of grant (or, if greater, the par value of a share of
Stock); provided, however, that the Exercise Price of an ISO shall not be less
than 110% of Fair Market Value of a share of Stock on the date of grant if
granted to a 10% Shareholder; further, provided, that the Exercise Price may be
higher or lower in the case of options or SARs granted in replacement of
existing awards held by an Employee or Director of an acquired entity.  The
payment of the Exercise Price of an option shall be by cash or, subject to
limitations imposed by applicable law, by such other means as the Committee may
from time to time permit, including:  (a) by tendering, either actually or
constructively by attestation, shares of Stock valued at Fair Market Value as of
the day of exercise; (b) by irrevocably authorizing a third party, acceptable to
the Committee, to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the option and to remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise; (c) by personal, certified or
cashiers’ check; (d) by other property deemed acceptable by the Committee; or
(e) by any combination thereof.  The total number of shares that may be acquired
upon the exercise of an option shall be rounded down to the nearest whole
share.  Applicable tax withholding shall be deducted in accordance with Section
8.8.

Section 3.3.  Restricted Stock Awards and Restricted Stock Unit Awards. 

﻿

(a) General.    Each Restricted Stock Award and Restricted Stock Unit Award
shall be evidenced by an Award Agreement, which shall: (a) specify the number of
shares of Stock covered by the Restricted Stock Award or Restricted Stock Unit
Award; (b) specify the date of grant of the Restricted Stock Award or Restricted
Stock Unit Award; (c) specify the vesting period, and (d) contain such other
terms and conditions not inconsistent with the Plan as the Committee may, in its
discretion, prescribe, including, without limitation, restrictions based upon
the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such shares of Stock are
listed or traded, or holding requirements or sale restrictions placed on the
shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.  All Restricted Stock Unit Award Agreements must specify the time and
form of payment in accordance with Code Section 409A.

﻿

All Restricted Stock Awards shall be in the form of issued and outstanding
shares of Stock that shall be either: (x) registered in the name of the
Participant and held by or on behalf of the Committee, together with a stock
power executed by the Participant in favor of the Committee, pending the vesting
or forfeiture of the Restricted Stock Award; or (y) registered in the name of,
and delivered to, the Participant or held in street name (book form). To the
extent deemed appropriate by the Committee, the Company may retain the
certificates representing shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such shares
have been satisfied or lapse.  In any event, the



--------------------------------------------------------------------------------

 

certificates evidencing the Restricted Stock Award shall at all times prior to
the applicable vesting date bear the following legend:

﻿

The Common Stock evidenced hereby is subject to the terms of an Award Agreement
between Evans Bancorp, Inc. and [Name of Participant] dated [Date], made
pursuant to the terms of the Evans Bancorp 2019 Long-Term Equity Incentive Plan,
copies of which are on file at the executive offices of Evans Bancorp, Inc., and
may not be sold, encumbered, hypothecated or otherwise transferred except in
accordance with the terms of such Plan and Agreement.

﻿

Or such other restrictive legend as the Committee, in its discretion, may
specify.  Notwithstanding the foregoing, the Company may in its sole discretion
issue Restricted Stock Awards in any other approved format (e.g. electronically)
in order to facilitate the paperless transfer of such awards.  In the event
Restricted Stock Awards are not issued in certificate form, the Company and the
transfer agent shall maintain appropriate bookkeeping entries that evidence
Participants’ ownership of such awards.  Restricted Stock Awards that are not
issued in certificate form shall be subject to the same terms and conditions of
this Plan as certificated shares, including the restrictions on transferability,
until the satisfaction of the conditions to which the Restricted Stock Award is
subject.

﻿

Restricted Stock Unit Awards shall be evidenced by an award agreement that shall
specify the periods of restriction, the number of Restricted Stock Units
granted, the time and form of payment of the awards and such other provisions as
the Committee shall determine.  Restricted Stock Unit Awards shall be paid in
cash, shares of Stock or a combination of cash and shares of Stock as the
Committee, in its sole discretion, shall determine.

﻿

(b) Dividends.   Unless the Committee determines otherwise with respect to any
Restricted Stock Award and specifies such determination in the relevant Award
Agreement, any dividends or distributions declared and paid with respect to
shares of Stock subject to the Restricted Stock Award, other than a stock
dividend consisting of shares of Stock, but otherwise whether or not in cash,
shall be immediately distributed to the Participant.  If the Committee
determines to delay the distribution of dividends to a Participant until the
vesting of a Restricted Stock Award, the Committee shall cause the dividend (and
any earnings thereon) to be distributed  to the Participant no later than two
and one-half months following the end of the calendar year in which the
Restricted Stock Award vests. Deemed dividends will be credited to the account
of any Participants who are granted Restricted Stock Units, and such amounts
shall be distributed to the Participant in the same time and form as the
underlying Restricted Stock Unit.

﻿

(c) Voting Rights. Unless the Committee determines otherwise with respect to any
Restricted Stock Award and specifies such determination in the relevant Award
Agreement, voting rights appurtenant to the shares of Stock subject to the
Restricted Stock Award shall be exercised by the Participant in his or her
discretion.  Restricted Stock Units are not entitled to vote any shares of
Stock.

﻿

(d)Tender Offers and Merger Elections.  Each Participant to whom a Restricted
Stock Award is outstanding shall have the right to respond, or to direct the
response, with respect to the related shares of Stock, to any tender offer,
exchange offer, cash/stock merger consideration election, or other offer made to
or elections made by the holders of shares of Stock. Such a direction for any
such shares of Stock shall be given by proxy or ballot (if the Participant is
the beneficial owner of the shares of Stock for voting purposes) or by
completing and filing, with the inspector of elections, the trustee or such
other person who shall be independent of the Company as the Committee shall
designate in the direction (if the Participant is not such a beneficial owner),
a written direction in the form and manner prescribed by the Committee.  If no
such direction is given, then the shares of Stock shall not be tendered
Restricted Stock Units do not have any tender rights.

﻿

Section 3.4    Performance-Based Compensation. Any award under the Plan which is
intended to be “performance-based compensation” shall be conditioned on the
achievement of one or more objective performance measures as may be determined
by the Committee.    





--------------------------------------------------------------------------------

 

(a)Performance Measures.  Such performance measures may be based on any one or
more of the following: earnings (e.g., earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization; or earnings per
share); financial return ratios (e.g., return on investment, return on invested
capital, return on equity or return on assets); capital; increase in revenue,
operating or net cash flows; cash flow return on investment; total shareholder
return; market share; net operating income, operating income or net income; debt
load reduction; expense management; economic value added; stock price; assets,
asset quality level, charge offs, loan reserves, non‑performing assets, loans,
deposits, growth of loans, deposits or assets; liquidity; interest sensitivity
gap levels; regulatory compliance or safety and soundness; improvement of
financial rating; achievement of balance sheet or income statement objectives
and strategic business objectives, consisting of one or more objectives, such as
meeting specific cost, revenue or other targets, business expansion goals and
goals relating to acquisitions or divestitures.  Performance measures may be
based on the performance of the Company as a whole or of any one or more
Subsidiaries or business units of the Company or a Subsidiary and may be
measured relative to a peer group, an index or a business plan.  In establishing
any performance measures, the Committee may provide for the exclusion of the
effects of the following items, to the extent identified in the audited
financial statements of the Company, including footnotes, or in the Management’s
Discussion and Analysis section of the Company’s annual report or in the
Compensation Discussion and Analysis section, if any, of the Company’s annual
proxy statement:  (i) extraordinary, unusual, and/or nonrecurring items of gain
or loss; (ii) gains or losses on the disposition of a business; (iii) changes in
tax or accounting principles, regulations or laws; or (iv) mergers or
acquisitions.  To the extent not specifically excluded, such effects shall be
included in any applicable performance measure.

(b)Partial Achievement.  The terms of any award may provide that partial
achievement of the performance measures may result in a payment or vesting based
upon the degree of achievement.  In addition, partial achievement of performance
measures shall apply toward a Participant’s individual limitations as set forth
in Section 4.3.

(c)Adjustments.  Pursuant to this Section 3.4, in certain circumstances the
Committee may adjust performance measures. If the Committee determines that a
change in the business, operations, corporate structure or capital structure of
the Company or the manner in which the Company or its Subsidiaries conducts its
business or other events or circumstances render current performance measures to
be unsuitable, the Committee may modify such performance measures, in whole or
in part, as the Committee deems appropriate.  If a Participant is promoted,
demoted or transferred to a different business unit during a performance period,
the Committee may determine that the selected performance measures or applicable
performance period are no longer appropriate, in which case, the Committee, in
its sole discretion, may: (i) adjust, change or eliminate the performance
measures or change the applicable performance period; or (ii) cause to be made a
cash payment to the Participant in an amount determined by the Committee.

(d)Termination of Employment/Service.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain performance-based
Restricted Stock Unit Awards and/or performance-based Restricted Stock Units
following termination of the Participant’s employment with or provision of
services to the Company, the Bank, and any of their affiliates and/or
subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards Agreements and may reflect
distinctions based on the reason for termination, and provided that such
provisions comply with the requirements of Code Section 409A with respect to
Restricted Stock Units.

Section 3.5    Vesting of Awards.  If the right to become vested in an award
under the Plan (including the right to exercise an option) is conditioned on the
completion of a specified period of service with the Company or its
Subsidiaries, without achievement of performance measures or other performance
objectives (whether or not related to the performance measures) being required
as a condition of vesting, and without it being granted in lieu of, or in
exchange for, other compensation, then, unless otherwise determined by the
Committee and evidenced in the Award Agreement, the required period of service
for full vesting shall be four (4) years (subject to acceleration of vesting, to
the extent permitted by the Committee, including in the event of the
Participant’s death, Disability, Retirement, or Involuntary Termination of
Employment following a Change in Control); provided, however, that unless
otherwise determined by the Committee and evidenced in the Award Agreement, the
required period of service for full vesting with respect to an award granted to
Directors shall be one (1) year (subject to acceleration in such similar events
as applied to Employees, and providing that service as a director emeritus shall
constitute service for purposes of vesting).





--------------------------------------------------------------------------------

 

Section 3.6    Deferred Compensation.  If any award would be considered
“deferred compensation” as defined under Code Section 409A (“Deferred
Compensation”), the Committee reserves the absolute right (including the right
to delegate such right) to unilaterally amend the Plan or the Award Agreement,
without the consent of the Participant, to maintain exemption from, or to comply
with, Code Section 409A.  Any amendment by the Committee to the Plan or an Award
Agreement pursuant to this Section 3.6 shall maintain, to the extent
practicable, the original intent of the applicable provision without violating
Code Section 409A.  A Participant’s acceptance of any award under the Plan
constitutes acknowledgement and consent to such rights of the Committee, without
further consideration or action.  Any discretionary authority retained by the
Committee pursuant to the terms of this Plan or pursuant to an Award Agreement
shall not be applicable to an award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code Section
409A.

Section 3.7    Prohibition Against Option Repricing.  Except for adjustments
pursuant to Section 4.4, and reductions of the Exercise Price approved by the
Company’s shareholders, neither the Committee nor the Board shall have the right
or authority to make any adjustment or amendment that reduces or would have the
effect of reducing the Exercise Price of a stock option or SAR previously
granted under the Plan.

Section 3.8    Effect of Termination of Service on Awards.     The Committee
shall establish the effect of a Termination of Service on the continuation of
rights and benefits available under an award or this Plan and, in so doing, may
make distinctions based upon, among other things, the cause of Termination of
Service and type of award.  Unless the Committee shall specifically state
otherwise at the time an award is granted, all awards to an Employee or Director
shall vest immediately upon such individual’s death, Disability or
Retirement.  Unless otherwise provided in an Award Agreement, the following
provisions shall apply to each award granted under this Plan:

(a)Upon the Termination of Service for any reason other than Disability,
Retirement, death or Termination for Cause, stock options and SARs shall be
exercisable only as to those shares that were immediately exercisable by such
Participant at the date of termination, and stock options and SARs may be
exercised only for a period of three months following termination, and any
shares of Restricted Stock or Restricted Stock Units that have not vested as of
the date of termination shall expire and be forfeited.

(b)In the event of a Termination of Service for Cause, all stock options, SARs,
Restricted Stock Awards and Restricted Stock Units granted to a Participant
under the Plan not exercised or vested shall expire and be forfeited.

(c)Upon the Termination of Service for reason of Disability, Retirement or
death, all stock options and SARs shall be exercisable as to all shares subject
to an outstanding award, whether or not then exercisable, and all Restricted
Stock Awards and Restricted Stock Units shall vest as to all shares subject to
an outstanding award, whether or not otherwise immediately vested, at the date
of Termination of Service, and options and SARs may be exercised for a period of
one year following Termination of Service.  Provided, however, that no option
shall be eligible for treatment as an ISO in the event such option is exercised
more than one year following termination of employment due to death or
Disability and provided further, in order to obtain ISO treatment for options
exercised by heirs or devisees of an optionee, the optionee’s death must have
occurred while employed or within three (3) months of termination of employment.

(d)The effect of a Change in Control on the vesting/exercisability of stock
options, SARs, Restricted Stock Awards and Restricted Stock Units is as set
forth in Article 5 hereof.

﻿

﻿

ARTICLE 4 - Shares Subject to Plan



Section 4.1    Available Shares.  The shares of Stock with respect to which
awards may be made under the Plan shall be shares currently authorized but
unissued, currently held or, to the extent permitted by applicable law,
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.



﻿





--------------------------------------------------------------------------------

 

Section 4.2    Share Limitations. 



(a)Share Reserve.  Subject to the following provisions of this Section 4.2, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under the Plan shall be equal to

(i)300,000 plus



(ii)The number of shares subject to outstanding awards under the Prior Plan as
of the Effective Date, that, after the Effective Date, cease to be outstanding
other than by reason of their having been exercised for, or settled in, vested
and nonforfeitable shares.

﻿

The maximum number of shares of Stock that may be delivered pursuant to stock
options (all of which may be granted as ISOs) is three hundred thousand
 (300,000) shares of Stock.  The maximum number of shares of Stock that may be
issued in conjunction with Restricted Stock Awards, Restricted Stock Units
and/or stock settled SARs shall be two hundred and twenty-five
thousand (225,000) shares of Stock.  The aggregate number of shares available
for grant under this Plan and the number of shares of Stock subject to
outstanding awards shall be subject to adjustment as provided in Section 4.4. 

﻿

(b)Computation of Shares Available.  For purposes of this Section 4.2 and in
connection with the granting of a stock option, SAR, Restricted Stock Award, or
Restricted Stock Unit, shares of Stock covered by an award shall only be counted
as used to the extent they are actually issued.  Any shares of Stock related to
awards which terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such shares, are settled in cash in lieu of shares of
Stock, or are exchanged with the Committee’s permission, prior to the issuance
of shares, for awards not involving shares of Stock, shall be available again
for grant under this Plan.  However, the full number of Stock Appreciation
Rights or Restricted Stock Units granted that are to be settled by the issuance
of shares of Stock shall be counted against the number of shares available for
award under the Plan, regardless of the number of shares of Stock actually
issued upon settlement of such Stock Appreciation Rights or Restricted Stock
Units.  Further, any shares of Stock withheld to satisfy tax withholding
obligations on awards issued under the Plan, shares of Stock tendered to pay the
exercise price of awards under the Plan, and shares of Stock repurchased on the
open market with the proceeds of an Option exercise will no longer be eligible
to be returned as available shares of Stock under the Plan.  Any shares related
to awards which terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such shares, are settled in cash in lieu of shares of
Stock, or are exchanged with the Committee’s permission, prior to the issuance
of shares, for awards not involving shares of Stock, shall be available again
for grant under this Plan.  The shares of Stock available for issuance under
this Plan may be authorized and unissued shares or treasury shares.

Section 4.3    Limitations on Grants to Individuals.

(a) Stock Options and SARs.  The maximum number of shares of Stock that may be
subject to stock options or SARs granted to any one Participant during any
calendar year shall be fifty thousand shares (50,000).

(b) SARs.    The maximum annual dollar amount that may be payable to a
Participant pursuant to cash settled SARs described under Section 3.1(b) which
are granted to any one Participant during any calendar year shall be one million
dollars ($1,000,000).

      (c)                             Stock Awards or Restricted Stock Units. 
The maximum number of shares of Stock that may be subject to Restricted Stock
Awards described under Section 3.1(c) or Restricted Stock Units described under
Section 3.1(d) which are granted to any one Participant shall be fifty-five
thousand (55,000).

      (d)               Director Awards.  The maximum number of shares of Stock
that may be covered by awards granted to all non-Employee Directors, in the
aggregate, is 20% of the shares of Stock reserved under this Plan.  The maximum
number of shares of Stock to be granted pursuant to Section 3.1(a) and Section
3.1(b) (relating to stock options and SARs) is twenty percent (20%) and the
maximum number of shares of Stock that may be covered by awards granted to all
non-Employee Directors, in aggregate, under Section 3.1(c) and 3.1(d) (relating
to Restricted Stock Awards and Restricted Stock Units) shall be twenty percent
(20%).  The foregoing limitations shall not apply to cash-based Director fees
that a non‑Employee Director elects to receive in the form of shares of Stock or
with respect to enticement awards made to new



--------------------------------------------------------------------------------

 

Directors.

   (e) Partial Performance.   Notwithstanding the preceding provisions of this
Section 4.3, if in respect of any performance period or restriction period, the
Committee grants to a Participant awards having an aggregate number of shares
less than the maximum number of shares that could be awarded to such Participant
based on the degree to which the relevant performance measures were attained,
the excess of such maximum number of shares over the number of shares actually
subject to awards granted to such Participant shall be carried forward and shall
increase the number of shares that may be awarded to such Participant in respect
of the next performance period in respect of which the Committee grants to such
Participant an award subject to adjustment pursuant to Section 4.4 hereof.

Section 4.4    Corporate Transactions. 

(a)General. In the event any recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of shares of Stock or other securities, stock dividend or other special
and nonrecurring dividend or distribution (whether in the form of cash,
securities or other property), liquidation, dissolution, or other similar
corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan and/or under any award granted under the
Plan, then the Committee shall, in an equitable manner, adjust any or all of (i)
the number and kind of securities deemed to be available thereafter for grants
of stock options, SARs, Restricted Stock Awards and Restricted Stock Units in
the aggregate to all Participants and individually to any one Participant, (ii)
the number and kind of securities that may be delivered or deliverable in
respect of outstanding stock options, SARs and Restricted Stock Awards and
Restricted Stock Units, and (iii) the Exercise Price of stock options and
SARs.  In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, stock options,
SARs,  Restricted Stock Awards and Restricted Stock Units (including, without
limitation, cancellation of stock options, SARs, Restricted Stock Awards and
Restricted Stock Units in exchange for the in-the-money value, if any, of the
vested portion thereof, or substitution of stock options, SARs, Restricted Stock
Awards or Restricted Stock Units using stock of a successor or other entity) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any Parent
or Subsidiary or the financial statements of the Company or any Parent or
Subsidiary, or in response to changes in applicable laws, regulations, or
account principles.

 (b)Merger in which Company is Not Surviving Entity. In the event of any
merger, consolidation, or other business reorganization (including, but not
limited to, a Change in Control) in which the Company is not the surviving
entity, unless otherwise determined by the Committee at any time at or after
grant  and prior to the consummation of such merger, consolidation or other
business reorganization, any stock options or SARs granted under the Plan which
remain outstanding shall be converted into stock options to purchase voting
common equity securities of the business entity which survives such merger,
consolidation or other business reorganization or stock appreciation rights
having substantially the same terms and conditions as the outstanding options
under this Plan and reflecting the same economic benefit (as measured by the
difference between the aggregate Exercise Price and the value exchanged for
outstanding shares of Stock in such merger, consolidation or other business
reorganization), all as determined by the Committee prior to the consummation of
such merger, provided, however, that the Committee may, at any time prior to the
consummation of such merger, consolidation or other business reorganization,
direct that all, but not less than all, outstanding stock options and SARs be
canceled as of the effective date of such merger, consolidation or other
business reorganization in exchange for a cash payment per share of Stock equal
to the excess (if any) of the value exchanged for an outstanding share of Stock
in such merger, consolidation or other business reorganization over the Exercise
Price of the option or SAR being canceled.

(c)The Committee may make adjustments in the terms and conditions of, and the
criteria included in, awards in recognition of unusual or nonrecurring events,
other than those described above, affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this
Plan.  The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on the Participants under this Plan.

Section 4.5    Delivery of Shares.  Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:





--------------------------------------------------------------------------------

 

(a)Compliance with Applicable Laws.  Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Stock or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act), and the applicable requirements of any securities exchange
or similar entity.

(b)Certificates.  To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange.

﻿

ARTICLE 5 - CHANGE IN CONTROL



Section 5.1    Consequence of a Change in Control.  Subject to the provisions of
Section 4.4 (relating to the adjustment of shares), and except as otherwise
provided in the Plan or as determined by the Committee and set forth in the in
terms of any Award Agreement:



(a) At the time of an Involuntary Termination of Employment (or as to a
Director, Termination of Service as a Director) following a Change in Control,
all stock options and SARs then held by the Participant shall become fully
exercisable (subject to the expiration provisions otherwise applicable to the
option or SAR).



      (b)             At the time of an Involuntary Termination of Employment
(or as to a Director, Termination of Service as a Director) following a Change
in Control, all Restricted Stock Awards described in Section 3.1(c) and
Restricted Stock Units described in Section 3.1(d) shall be fully earned and
vested immediately.



      (c)            In the event of a Change in Control, any performance
measure attached to an award under the Plan shall be deemed satisfied as of the
date of the Change in Control.



﻿

Section 5.2    Definition of Change in Control.  For purposes of the Plan,
unless otherwise provided in an Award Agreement, a “Change in Control” shall be
deemed to have occurred upon the earliest to occur of the following: 



      (a)               approval by the shareholders of the Company of a
transaction that would result and does result in the reorganization, merger or
consolidation of the Company, with one or more other persons, other than a
transaction following which:



(i) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Company; and



﻿

(ii) at least 51% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

﻿

(b)                       the acquisition of all or substantially all of the
assets of the Company or beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the outstanding securities
of the Company entitled to vote generally in the election of directors by any
person or by any persons acting in concert, or approval by the shareholders of
the Company of any transaction which would result in such an acquisition;

﻿

(c) a complete liquidation or dissolution of the Company or the Bank, or
approval by the shareholders of the Company of a plan for such liquidation or
dissolution;





--------------------------------------------------------------------------------

 

﻿

(d) the occurrence of any event if, immediately following such event, Incumbent
Directors do not aggregate at least a majority of the Company’s Board of
Directors; or

﻿

(e)any event which would be described in Section 5.2(a), (b), (c) or (d) if the
term “Bank” were substituted for the term “Company” therein and the term “Bank’s
Board of Directors” were substituted for the term “Company’s Board of Directors”
therein.  In no event, however, shall a Change in Control be deemed to have
occurred as a result of any acquisition of securities or assets of the Company,
the Bank or a subsidiary of either of them, by the Company, the Bank, any
subsidiary of either of them, or by any employee benefit plan maintained by any
of them.  The term “person” shall include the meaning assigned to it under
Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

﻿

ARTICLE 6 - COMMITTEE



Section 6.1    Administration. The Plan shall be administered by the members of
the HR & Compensation Committee of the Company who are Disinterested Board
Members.  If the Committee consists of fewer than two Disinterested Board
Members, then the Board shall appoint to the Committee such additional
Disinterested Board Members as shall be necessary to provide for a Committee
consisting of at least two Disinterested Board Members. Any members of the
Committee who do not qualify as Disinterested Board Members shall abstain from
participating in any decision to make or administer awards that are made to
Participants who at the time of consideration for such award  are persons
subject to the short-swing profit rules of Section 16 of the Exchange Act.   The
Board (or those members of the Board who are “independent directors” under the
corporate governance statutes of any national securities exchange on which the
Company lists its securities) may, in its discretion, take any action and
exercise any power, privilege or discretion conferred on the Committee under the
Plan with the same force and effect under the Plan as if done or exercised by
the Committee. 

﻿

Section 6.2    Powers of Committee.  The Committee’s administration of the Plan
shall be subject to the following:



(a)Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Company’s and its Subsidiaries’
Employees and Directors those persons who shall receive awards, to determine the
time or times of receipt, to determine the types of awards and the number of
shares covered by the awards, to establish the terms, conditions, performance
measures, restrictions (including without limitation, provisions relating to
non-competition, non-solicitation and confidentiality), and other provisions of
such awards (subject to the restrictions imposed by Article 7), to cancel or
suspend awards, to grant awards as an alternative to, or as the form of payment
for, grants or rights earned or due under compensation plans or similar
arrangements of the Company, and to reduce, eliminate or accelerate any
restrictions or vesting requirements applicable to an award at any time after
the grant of the award.

﻿

(b)The Committee will have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.

﻿

(c)The Committee will have the authority to define terms not otherwise defined
herein. 



(d)Any interpretation of the Plan by the Committee and any decision made by it
under the Plan are final and binding on all persons.

﻿

(e)In controlling and managing the operation and administration of the Plan, the
Committee shall take action in a manner that conforms to the certificate of
incorporation and Bylaws of the Company and applicable state corporate law.



Section 6.3    Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of a stock exchange or the Plan, or as
necessary to comply with the exemptive provisions of Rule 16b-3 promulgated
under the Exchange Act, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it, including:  delegating to a committee of one or more members of
the Board who are not “non-employee directors,” within the meaning of Rule
16b-3, the authority to grant awards under the Plan to eligible persons who are
not then subject to Section 16 of



--------------------------------------------------------------------------------

 

the Exchange Act.   The acts of such delegates shall be treated hereunder as
acts of the Committee and such delegates shall report regularly to the Committee
regarding the delegated duties and responsibilities and any awards so
granted.  Any such allocation or delegation may be revoked by the Committee at
any time.

﻿

Section 6.4    Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and its Subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties.  The records of the Company and its Subsidiaries as to a
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect.  Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.

﻿

Section 6.5    Committee Action.   The Committee shall hold such meetings, and
may make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of the Committee without holding a
meeting, shall be deemed to be actions of the Committee. All actions of the
Committee shall be final and conclusive and shall be binding upon the Company,
Participants and all other interested parties. Any person dealing with the
Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by a member of the
Committee or by a representative of the Committee authorized to sign the same in
its behalf.

﻿

ARTICLE 7 - AMENDMENT AND TERMINATION



Section 7.1    General.  The Board may, as permitted by law, at any time, amend
or terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 3.6,  Section 4.4 and
Section 7.2) may, in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), adversely impair the rights of any Participant or beneficiary
under any award granted which was granted under the Plan prior to the date such
amendment is adopted by the Board; provided, however, that, no amendment may
(a) materially increase the benefits accruing to Participants under the Plan;
(b) increase the aggregate number of securities which may be issued under the
Plan, other than pursuant to Section 4.4, or (c) materially modify the
requirements for participation in the Plan, unless the amendment under (a), (b)
or (c) above is approved by the Company’s shareholders.

﻿

Section 7.2    Amendment to Conform to Law and Accounting Changes. 
Notwithstanding any provision in this Plan or any Award Agreement to the
contrary, the Committee may amend the Plan or an Award Agreement, to take affect
retroactively or otherwise, as deemed necessary or advisable for the purpose of
(i) conforming the Plan or the Award Agreement to any present or future law
relating to plans of this or similar nature (including, but not limited to, Code
Section 409A), or (ii) avoiding an accounting treatment resulting from an
accounting pronouncement or interpretation thereof issued by the Securities
Exchange Commission or Financial Accounting Standards Board subsequent to the
adoption of the Plan or the making of the award affected thereby, which, in the
sole discretion of the Committee, may materially and adversely affect the
financial condition or results of operations of the Company.  By accepting an
award under this Plan, each Participant agrees and consents to any amendment
made pursuant to this Section 7.2 or Section 3.6 to any award granted under this
Plan without further consideration or action.

﻿

﻿

ARTICLE 8 - GENERAL TERMS



Section 8.1    No Implied Rights.

﻿

(a)No Rights to Specific Assets.  Neither a Participant nor any other person
shall by reason of participation in the Plan acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including any specific funds, assets, or other property which the Company or any
Subsidiary, in its sole discretion, may set aside in anticipation of a liability
under the Plan.  A Participant shall have only a contractual right to the shares
of Stock or amounts, if any, payable or distributable under the Plan, unsecured
by any assets of the Company or any Subsidiary, and nothing contained in the
Plan



--------------------------------------------------------------------------------

 

shall constitute a guarantee that the assets of the Company or any Subsidiary
shall be sufficient to pay any benefits to any person.

﻿

(b)No Contractual Right to Employment or Future Awards.  The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating Employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the
Plan.  No individual shall have the right to be selected to receive an award
under this Plan, or, having been so selected, to receive a future award under
this Plan.

﻿

(c)No Rights as a Shareholder.  Except as otherwise provided in the Plan, no
award under the Plan shall confer upon the holder thereof any rights as a
shareholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.



Section 8.2    Transferability.  Except as otherwise so provided by the
Committee, ISOs under the Plan are not transferable except (i) as designated by
the Participant by will or by the laws of descent and distribution, (ii) to a
trust established by the Participant, if under Code Section 671 and applicable
state law, the Participant is considered the sole beneficial owner of the option
while held in the trust, or (iii) between spouses incident to a divorce or
pursuant to a domestic relations order, provided, however, in the case of a
transfer within the meaning of this part “(iii”), the option shall not qualify
as an ISO as of the day of such transfer.  The Committee shall have the
discretion to permit the transfer of non-qualified options under the plan;
provided, however, that such transfers shall be limited to Immediate Family
Members of Participants, trusts and partnerships established for the primary
benefit of such family members or to charitable organizations, and; provided,
further, that such transfers are not made for consideration to the
Participant.  Restricted Stock Awards shall not be transferable prior to the
time that such awards vest in the Participant.

﻿

Section 8.3    Designation of Beneficiaries.  A Participant hereunder may file
with the Company a written designation of a beneficiary or beneficiaries under
this Plan and may from time to time revoke or amend any such designation
(“Beneficiary Designation”).  Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee is in doubt as to the entitlement of
any such beneficiary to any award, the Committee may determine to recognize only
the legal representative of the Participant, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.

﻿

Section 8.4    Non-Exclusivity.  Neither the adoption of this Plan by the Board
nor the submission of the Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements as either may deem
desirable, including, without limitation, the granting of restricted stock or
stock options otherwise than under the Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

﻿

Section 8.5    Award Agreement.  Each award granted under the Plan shall be
evidenced by an Award Agreement.  A copy of the Award Agreement, in any medium
chosen by the Committee, shall be provided (or made available electronically) to
the Participant, and the Committee may but need not require that the Participant
sign a copy of the Award Agreement.



Section 8.6    Form and Time of Elections.  Unless otherwise specified herein,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such restrictions and limitations, not inconsistent with the
terms of the Plan, as the Committee shall require.

﻿

Section 8.7    Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

﻿

Section 8.8    Tax Withholding.  Where a Participant is entitled to receive cash
or shares of Stock upon the vesting or exercise of an award, the Company shall
have the right to require such Participant to pay to the Company the amount of
any tax which the Company is required to withhold with respect to such vesting
or exercise, or, in lieu thereof, to retain, or to sell without notice, a
sufficient number of



--------------------------------------------------------------------------------

 

shares of Stock to cover the minimum amount required to be withheld. To the
extent determined by the Committee and specified in an Award Agreement, a
Participant shall have the right to direct the Company to satisfy the minimum
required federal, state and local tax withholding by, (i) with respect to a
stock option or SAR settled in stock, reducing the number of shares of Stock
subject to the stock option or SAR (without issuance of such shares of Stock to
the option holder) by a number equal to the quotient of (a) the total minimum
amount of required tax withholding divided by (b) the excess of the Fair Market
Value of a share of Stock on the exercise date over the Exercise Price per share
of Stock; (ii) with respect to Restricted Stock Award or Restricted Stock Unit,
withholding a number of shares (based on the Fair Market Value on the vesting
date) otherwise vesting; or (iii) with respect to an SAR settled in cash,
withholding an amount of cash.  Provided there are no adverse accounting
consequences to the Company (a requirement to have liability classification of
an award under FAS 123(R) is an adverse consequence), a Participant who is not
required to have taxes withheld may require the Company to withhold in
accordance with the preceding sentence as if the award were subject to minimum
tax withholding requirements.

﻿

Section 8.9    Action by Company or Subsidiary.  Any action required or
permitted to be taken by the Company or any Subsidiary shall be by resolution of
its board of directors, or by action of one or more members of the Board
(including a committee of the Board) who are duly authorized to act for the
Board, or (except to the extent prohibited by applicable law or applicable rules
of any stock exchange) by a duly authorized officer of the Company or such
Subsidiary.



Section 8.10    Successors.  All obligations of the Company under this Plan
shall be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business, stock, and/or assets of the Company.



Section 8.11    Indemnification.  To the fullest extent permitted by law and the
Company’s governing documents, each person who is or shall have been a member of
the Committee, or of the Board, or an officer of the Company to whom authority
was delegated in accordance with Section 6.3, or an Employee of the Company
shall be indemnified and held harmless by the Company against and from any loss
(including amounts paid in settlement), cost, liability or expense (including
reasonable attorneys’ fees) that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability, or expense is a result of his
or her own willful misconduct or except as expressly provided by statute.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
certificate of incorporation or bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

﻿

Section 8.12    No Fractional Shares.  Unless otherwise permitted by the
Committee, no fractional shares of Stock shall be issued or delivered pursuant
to the Plan or any award.  The Committee shall determine whether cash or other
property shall be issued or paid in lieu of fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

﻿

Section 8.13    Governing Law and Arbitration. 

﻿

(a)The Plan, all awards granted hereunder, and all actions taken in connection
herewith shall be governed by and construed in accordance with the laws of the
State of New York without reference to principles of conflict of laws, except as
superseded by applicable federal law.  The federal and state courts located in
Erie County, New York, shall have exclusive jurisdiction over any claim, action,
complaint or lawsuit brought under the terms of the Plan.  By accepting any
award under this Plan, each Participant, and any other person claiming any
rights under the Plan, agrees to submit himself, and any such legal action as he
shall bring under the Plan, to the sole jurisdiction of such courts for the
adjudication and resolution of any such disputes.

﻿

(b)Any dispute or controversy arising under or in connection with this Plan
shall be settled



--------------------------------------------------------------------------------

 

exclusively by arbitration, conducted before a panel of three arbitrators
sitting in a location selected by the Company within fifty (50) miles from the
location of the Company’s main office, in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.



Section 8.14    Benefits Under Other Plans.  Except as otherwise provided by the
Committee or specified in such other benefit plan, awards to a Participant
(including the grant and the receipt of benefits) under the Plan shall be
disregarded for purposes of determining the Participant’s benefits under, or
contributions to, any Qualified Retirement Plan, non-qualified plan and any
other benefit plans maintained by the Participant’s employer.  The term
“Qualified Retirement Plan” means any plan of the Company or a Subsidiary that
is intended to be qualified under Code Section 401(a).



Section 8.15    Validity.  If any provision of this Plan is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision has never been included herein.



Section 8.16    Notice.  Unless otherwise provided in an Award Agreement, all
written notices and all other written communications to the Company provided for
in the Plan, any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage
prepaid (provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the Company at
its principal executive office.  Such notices, demands, claims and other
communications shall be deemed given:



(a)in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;



(b)in the case of certified or registered U.S. mail, three (3) days after
deposit in the U.S. mail; or



(c)in the case of facsimile or email, the date upon which the transmitting party
received confirmation of receipt by facsimile, email or otherwise; 


provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received, provided they are
actually received.  In the event a communication is not received, it shall only
be deemed received upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery
service.  Communications that are to be delivered by the U.S. mail or by
overnight service to the Company shall be directed to the attention of each of
the Company’s Chief Executive Officer and to the Chief Administrative Officer at
the following address:  One Grimsby Drive, Hamburg, New York 14075.

﻿

Adopted by the Board on ________________________________.

﻿

Adopted by the Shareholders on ___________________________.

﻿

﻿



--------------------------------------------------------------------------------